

116 HR 7479 IH: To provide for a regional center for security studies for the Arctic in the Department of Defense, and for other purposes.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7479IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Young (for himself, Mr. Cole, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for a regional center for security studies for the Arctic in the Department of Defense, and for other purposes.1.Ted Stevens Arctic Center for Security Studies(a)Establishment required(1)In generalThe Secretary of Defense shall establish and administer for purposes of section 342 of title 10, United States Code, and other applicable provisions of law, a Department of Defense Regional Center for Security Studies for the Arctic.(2)DesignationThe Regional Center for Security Studies established and administered pursuant to paragraph (1) shall be known as the Ted Stevens Arctic Center for Security Studies.(3)LocationThe Regional Center for Security Studies established and administered pursuant to paragraph (1) shall be located in such location in a non-contiguous State as the Secretary considers appropriate.(b)Sixth Regional Center for Security StudiesSection 184(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(F)The Ted Stevens Arctic Center for Security Studies, located in a non-contiguous State..(c)Acceptance of gifts and donationsSection 2611(a)(2) of such title is amended by adding at the end the following new subparagraph:(F)The Ted Stevens Arctic Center for Security Studies. .